 

Exhibit 10.7

 

Non-Employee Director

Restricted Stock Grant Agreement under

the Orthofix International N.V.

2012 Long-Term Incentive Plan

 

This Non-Employee Director Restricted Stock Grant Agreement (the “Agreement”) is
made this _____ day of __________ (the “Grant Date”) between Orthofix
International N.V., a Curacao company (the “Company”), and the person signing
this Agreement adjacent to the caption “Award Recipient” on the signature page
hereof (the “Award Recipient”), a non-employee member of the Board of Directors
of the Company (the “Board”).  Capitalized terms used and not otherwise defined
herein shall have the meanings attributed thereto in the Orthofix International
N.V. 2012 Long-Term Incentive Plan (the “Plan”).

 

WHEREAS, pursuant to the Plan, the Company desires to afford the Award Recipient
the opportunity to acquire Common Shares on the terms and conditions set forth
herein;

 

NOW, THEREFORE, in connection with the mutual covenants hereinafter set forth
and for other good and valuable consideration, the parties hereto agree as
follows:

 

1.           Grant of Restricted Stock.

 

(a)           Number of Shares/Vesting.  The Company hereby grants to the Award
Recipient, on the Grant Date, an Award of _____ shares of Stock (“Common
Shares”) under the Plan subject to the vesting schedule and terms and conditions
set forth below (the “Restricted Stock”).  Subject to earlier termination in
accordance with the Plan or this Agreement and the terms and conditions herein,
Restricted Stock granted under this Agreement shall vest in full on the first
anniversary of the Grant Date (the “Vesting Date”).

 

(b)           Additional Documents.  The Award Recipient agrees to execute such
additional documents and complete and execute such forms as the Company may
require for purposes of this Agreement.

 

(c)           Issuance of Restricted Stock; Dividend and Distribution
Rights.  Upon the vesting of any Restricted Stock pursuant to the terms hereof,
the restrictions of Sections 1(a) and 3 shall lapse with respect to such vested
Restricted Stock.  The issuance of the Restricted Stock under this grant shall
be evidenced in such a manner as the Company, in its discretion, will deem
appropriate, including, without limitation, book-entry registration or issuance
of one or more stock certificates.  As the Award Recipient’s vests as described
above, the recordation of the number of Common Shares attributable to such Award
Recipient will be appropriately modified.

 

2.           Incorporation of Plan. The Award Recipient acknowledges receipt of
the Plan, a copy of which is annexed hereto, and represents that he or she is
familiar with its terms and provisions and hereby accepts this grant of
Restricted Stock subject to all of the terms and provisions of the Plan and all
interpretations, amendments, rules and regulations which may, from time to time,
be promulgated and adopted pursuant to the Plan. The Plan is incorporated herein
by reference. In the event of any conflict or inconsistency between the Plan and
this Agreement, the Plan shall govern and this Agreement shall be interpreted to
minimize or eliminate any such conflict or inconsistency.

3.           Restrictions on Transfer.  To the extent not yet vested, the
Restricted Stock may not be sold, transferred, assigned, pledged or otherwise
encumbered or disposed of, whether by operation of law or otherwise.

 

4.           Notification of Election Under Section 83(b) of the Code.  Under
Section 83 of the Internal Revenue Code of 1986, as amended (the “Code”), the
difference between the purchase price paid for the Restricted Stock (i.e.,
zero), and the fair market value of shares on the date any forfeiture
restrictions lapse with respect to such shares, will be reportable as ordinary
income at that time. applicable to it.  An Award Recipient may elect to be taxed
at the time the shares are acquired, rather than when such shares cease to be
subject to such forfeiture restrictions, by filing an election under Section
83(b) of the Code within thirty days after the Grant Date.  

  

 

--------------------------------------------------------------------------------

 

In such event, the Award Recipient will have to make a tax payment based on the
fair market value of the shares on the Grant Date being treated as ordinary
income.  The form for making this election is attached as Exhibit A
hereto.  Failure to make this filing within the thirty (30) day period will
result in the recognition of ordinary income by the Award Recipient as the
forfeiture restrictions lapse.

 

BY SIGNING THIS AGREEMENT, THE AWARD RECIPIENT ACKNOWLEDGES THAT IT IS HIS OR
HER SOLE RESPONSIBILITY, AND NOT THE COMPANY’S, TO FILE A TIMELY ELECTION UNDER
SECTION 83(b), EVEN IF THE AWARD RECIPIENT REQUESTS THE COMPANY OR ITS
REPRESENTATIVES TO MAKE THIS FILING ON HIS OR HER BEHALF.  THE AWARD RECIPIENT
AGREES AND ACKNOWLEDGES THAT HE OR SHE IS RELYING SOLELY ON HIS OR HER OWN
ADVISORS WITH RESPECT TO THE DECISION AS TO WHETHER OR NOT TO FILE ANY 83(b)
ELECTION.

 

5.           Termination of Service.

 

(a)           Termination of Service other than for Death, Disability or
Qualified Retirement.  If, prior to vesting, the Award Recipient's Service is
terminated other than as a result of death, Disability or Qualified Retirement,
all of the Restricted Stock shall be forfeited by the Award Recipient and
cancelled by the Company as of the date of the Award Recipient’s termination of
Service, and the Award Recipient shall have no further right or interest therein
unless the Committee in its sole discretion shall determine otherwise.

 

(b)           Termination of Service for Death, Disability or Qualified
Retirement. If the Award Recipient's Service terminates by reason of death,
Disability or Qualified Retirement, the Restricted Stock shall automatically
vest in full as of the date of the Award Recipient’s termination of Service.

 

6.           Withholding.  The Award Recipient (or following the Award
Recipient’s death, the Award Recipient’s estate, personal representative, or
beneficiary, as applicable) shall be liable for any and all U.S. federal, state
or local taxes of any kind required by law to be withheld with respect to the
vesting of Restricted Stock, as well as for any and all applicable withholding
tax requirements of any other country or jurisdiction.  When the Restricted
Stock vests (or, in the event that tax withholding is required as of an earlier
date, then such earlier date), the Company shall cause the Award Recipient (or
following the Award Recipient’s death, the Award Recipient’s estate, personal
representative, or beneficiary, as applicable) to satisfy all of his or her tax
withholding obligations by having the Company withhold a number of Common Shares
that would otherwise become vested (or would be eligible for future vesting)
having a Fair Market Value (as of the close of business on the Vesting Date or
date that tax withholding is required) not in excess of the minimum amount of
tax withholding obligations required by law to be withheld with respect to such
vesting or other applicable event requiring tax withholding.

 

7.           No Service or Other Rights.  This grant of Restricted Stock does
not confer upon the Award Recipient any right to provide Services to  the
Company or any Subsidiary or other affiliate thereof, or interfere with or limit
in any way the right of the Company or any Subsidiary or other affiliate thereof
to terminate such Award Recipient’s Service at any time.  

 

8.           Adjustment of and Changes in Common Shares. In the event of any
merger, consolidation, recapitalization, reclassification, stock dividend,
extraordinary dividend, or other event or change in corporate structure
affecting the Common Shares, the Committee shall make such adjustments, if any,
as it deems appropriate in the number and class of shares subject to the
Restricted Stock. The foregoing adjustments shall be determined by the Committee
in its sole discretion.

 

9.           Rights as a Shareholder.  Except as otherwise provided in this
Agreement, the Award Recipient shall have all rights of a stockholder with
respect to the Restricted Stock granted under this Agreement, including voting
rights.  Notwithstanding the foregoing, dividends with respect to any Restricted
Stock granted under this Agreement shall accrue, but shall not be paid, until
the Award Recipient shall become the holder of record thereof, and no adjustment
shall be made for dividends or distributions or other rights in respect of any
Restricted Stock for which the record date is prior to the date upon which the
Award Recipient shall become the holder of record thereof.

 

  

 

--------------------------------------------------------------------------------

 

10.           Discretionary Nature of Plan.  The Plan is discretionary in
nature, and the Company may suspend, modify, amend or terminate the Plan in its
sole discretion at any time, subject to the terms of the Plan and any applicable
limitations imposed by law.  This Restricted Stock grant under the Plan is a
one-time benefit and does not create any contractual or other right to receive
additional Restricted Stock or other benefits in lieu of Restricted Stock in the
future.  Future grants, if any, will be at the sole discretion of the Committee,
including, but not limited to, the timing of any grant, the number of shares of
Restricted Stock granted, and the vesting provisions.

 

11.           Miscellaneous Provisions.

 

(a)           Applicable Law.  The validity, construction, interpretation and
effect of this instrument will be governed by and construed in accordance with
the laws of the State of Texas, without giving effect to the conflicts of laws
provisions thereof.

 

(b)           Notice.  Any notice required by the terms of this Agreement shall
be delivered or made electronically, over the Internet or otherwise (with
request for assurance of recipient in a manner typical with respect to
communications of that type), or given in writing.  Any notice given in writing
shall be deemed effective upon personal delivery or upon deposit with the United
States Postal Service, by registered or certified mail, with postage and fees
prepaid, and shall be addressed to the Company at its principal executive office
and to the Award Recipient at the address that he or she has most recently
provided to the Company.  Any notice given electronically shall be deemed
effective on the date of transmission.

(c)           Headings.                      The headings of sections and
subsections are included solely for convenience of reference and shall not
affect the meaning of the provisions of this Agreement.

 

(d)          Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.

 

(e)           Amendments. The Board and the Committee shall have the power to
alter or amend the terms of the grant of Restricted Stock as set forth herein
from time to time, in any manner consistent with the provisions of Sections 5.3
and 18.10 of the Plan, and any alteration or amendment of the terms of this
grant of Restricted Stock by the Board or the Committee shall, upon adoption,
become and be binding on all persons affected thereby without requirement for
consent or other action with respect thereto by any such person. The Committee
shall give notice to the Award Recipient of any such alteration or amendment as
promptly as practicable after the adoption thereof. The foregoing shall not
restrict the ability of the Award Recipient and the Board or the Committee by
mutual written consent to alter or amend the terms of this grant of Restricted
Stock in any manner which is consistent with the Plan.

 

(f)           Binding Effect. This Agreement shall be binding upon the heirs,
executors, administrators and successors of the Award Recipient and the Company.

 

(g)          Entire Agreement.  This Agreement and the Plan constitute the
entire agreement between the Award Recipient and the Company regarding the grant
of Restricted Stock and supersede all prior arrangements or understandings
(whether oral or written and whether express or implied) with respect thereto.  

 

12.          Definitions. For purposes of this Agreement, the following
capitalized words shall have the meanings set forth below.

 

“Qualified Retirement” shall mean a retirement from Service effective as of the
date of the Company’s annual general meeting of shareholders held during the
year immediately following the year of the Grant Date.

 

(Remainder of page intentionally left blank)

 

 

  

 

--------------------------------------------------------------------------------

 

 

EXECUTED on the date first written above.

 

 

 

 

COMPANY:

 

ORTHOFIX INTERNATIONAL N.V.

 

 

 

 

 

By:  

 

 

 

Name:  

 

 

Title:  

 

 

 

AWARD RECIPIENT:

 

 

 

 

By:  

 

 

 

Name:  

 

 

Title:  

 

 

 

 

 

 

 

 